FILED
                            NOT FOR PUBLICATION                            MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HECTOR L. RESSY,                                 No. 12-35584

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00760-MJP

  v.
                                                 MEMORANDUM*
KING COUNTY; D. BENEVENTE,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, Chief Judge, Presiding

                              Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Hector L. Ressy appeals from the district court’s summary judgment in his

42 U.S.C. § 1983 action alleging that he was treated roughly and handcuffed too

tightly during his pre-hearing detention for a probation violation. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Arpin v. Santa Clara

Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001), and we affirm.

      The district court properly granted summary judgment on Ressy’s excessive

force claim because Ressy failed to raise a genuine dispute of material fact as to

whether Benevente’s use of force was unreasonable. See Gibson v. County of

Washoe, Nev., 290 F.3d 1175, 1197 (9th Cir. 2002) (“[T]he Fourth Amendment

sets the ‘applicable constitutional limitations’ for considering claims of excessive

force during pretrial detention.” (citation omitted)); LaLonde v. County of

Riverside, 204 F.3d 947, 961 (9th Cir. 2000) (the extent of the injury inflicted on

the plaintiff is relevant to the reasonableness inquiry).

      The district court properly granted summary judgment on Ressy’s cruel and

unusual punishment claim because Ressy failed to raise a triable dispute as to

whether Benevente maliciously and sadistically used force to cause him harm. See

Wilkins v. Gaddy, 130 S. Ct. 1175, 1178 (2010) (per curiam) (extent of injury is

relevant to Eighth Amendment inquiry); Simmons v. Navajo County, Ariz., 609
F.3d 1011, 1017 (9th Cir. 2010) (“Although the Fourteenth Amendment’s Due

Process Clause, rather than the Eighth Amendment’s protection against cruel and

unusual punishment, applies to pretrial detainees, we apply the same standards in

both cases[.]” (internal citation omitted)).


                                               2                               12-35584
      The district court properly granted summary judgment on Ressy’s

negligence claim because Ressy failed to raise a triable dispute as to causation. See

Folsom v. Burger King, 958 P.2d 301, 308 (Wash. 1998) (“In order to establish

actionable negligence, a plaintiff must establish: (1) the existence of a duty owed to

the complaining party; (2) a breach of the duty; (3) resulting injury; and (4) that the

breach was the proximate cause of the injury.”); Fabrique v. Choice Hotels Int’l,

Inc., 183 P.3d 1118, 1122 (Wash. Ct. App. 2008) (expert medical testimony is

necessary to establish causation where the nature of the injury involves medical

factors beyond a lay person’s ordinary understanding).

      AFFIRMED.




                                           3                                    12-35584